Citation Nr: 0732689	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  03-20 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for service-connected traumatic glaucoma of the left 
eye.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel

INTRODUCTION

The veteran had active military service from April 1969 to 
August 1987.

When this matter was last before the Board of Veterans' 
Appeals (the Board) in March 2007, it was remanded to the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
Regional Office (RO) through the Appeals Management Center 
(AMC) for further development of the issue of entitlement to 
a disability evaluation in excess of 10 percent for service-
connected traumatic glaucoma of the left eye.  Following 
completion of the requested development, a supplemental 
statement of the case was issued in June 2007.  

The Board previously referred the issue of entitlement to 
service connection for glaucoma of the right eye to the RO 
for appropriate action.  There is no indication, however, 
that any action has been taken.  Accordingly, the issue is 
again referred to the RO for appropriate action.


FINDINGS OF FACT

The veteran's traumatic glaucoma of the left eye is shown to 
be manifested by an average unilateral concentric contraction 
of visual field to no less than 26.75 degrees in the left 
eye.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
traumatic glaucoma of the left eye have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.321, 4.76, 4.76a, 4.84a, Diagnostic Codes 
6013, 6080 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant post-initial-adjudication 
notice by letters dated in February 2003, July 2003 and March 
2007.  The notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

Given that the foregoing notices came after the initial 
adjudication, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  Regardless, if there was such a procedural 
defect, it has been cured without prejudice to the veteran 
because the veteran's claim was subsequently adjudicated by 
the RO (see the June 2003 statement of the case, May 2004, 
supplemental statement of the case, February 2006 
supplemental statement of the case, and June 2007 
supplemental statement of the case), and because he had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  That is, he had the opportunity to 
submit additional argument and evidence.  See for example the 
transcript of the September 2006 hearing before the Board.  

VA has obtained service medical records, obtained VA and 
private post-service medical records, assisted the veteran in 
obtaining evidence, afforded the veteran pertinent eye 
examinations, obtained a medical opinion as to the severity 
of the disability in question, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Factual Background

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Service connection was granted for traumatic glaucoma of the 
left eye in a February 1988 rating decision.  This disability 
was evaluated as noncompensable under Diagnostic Codes 6099-
6003.  The zero percent evaluation was based upon a June 1986 
eye examination that showed visual fields within normal 
limits, and 20/20 corrected vision, bilaterally.  

The evaluation of traumatic glaucoma of the left eye was 
increased from noncompensable to a 10 percent disability 
evaluation under Diagnostic Codes 6013-6080 in an April 1991 
rating decision, based upon average concentric field 
impairment of 51 degrees in eight meridians, and corrected 
visual acuity of 20/20, bilaterally.

The veteran filed the current claim for an increased 
evaluation for his left eye disorder in May 2002.  He has 
since undergone VA eye examinations in November 2004, April 
2006, and March 2007 for the purpose of the evaluation of his 
left eye disability.  The veteran's main complaints in 
conjunction with these examinations were that his glaucoma 
had worsened to the point where he has begun to trip over 
things; and that he does not generally see as well.  The 
measurements of the corrected visual acuity for the veteran's 
left eye for these three examinations were found to be 20/25 
near, and 20/20 far (November 2004); 20/40 near, and 20/25 
far (April 2006); and 20/30 near and 20/40 far (March 2007).  
Intraocular pressures were noted to be within the normal 
range, bilaterally, in the April 2006 VA examination report.  
In terms of diagnoses, glaucoma was noted on each 
examination.  

In terms of visual fields, following the November 2004 
examination, the examiner stated that the veteran had a 20 by 
approximately 20 degrees on one visual field in all 
directions, with some defects intermixed.  The examiner 
stated further that the veteran's left visual field had been 
reduced by approximately 20 by 15, to 18 degrees vertically.  

At the April 2006 VA examination, VA Goldmann Visual Field 
testing of both eyes was conducted in order to formally 
delineate the visual field loss of the left eye.  In that 
test, the degrees of visual fields in the left eye for the 8 
principal meridians were shown to be 60 temporally (85 
normal); 11 down temporally (85 normal); 12 down (65 normal); 
10 down nasally (50 normal); 11 nasally (60 normal); 48 up 
nasally (55 normal); 20 up (45 normal); and 42 up temporally 
(55 normal).  The total loss of degrees of visual fields of 
the left eye was 286 degrees.  The total remaining degrees of 
visual field was 214 degrees.  Divided by the eight 
directions rounded up, the average concentric contraction is 
computed to be 26.75 degrees for rating purposes.  The 
examiner concluded in the report of the examination that 
there was "about" a 20-degree visual field loss of the left 
eye.  

Pursuant to the Board's 2007 remand, the veteran underwent 
another VA examination in March 2007 that included a VA 
Goldmann Visual Field testing of both eyes.  In that test, 
the degrees of visual fields in the left eye for the 8 
principal meridians were shown to be 58 temporally (85 
normal); 55 down temporally (85 normal); 52 down (65 normal); 
40 down nasally (55 normal); 45 nasally (60 normal); 38 up 
nasally (55 normal); 38 up (45 normal); and 38 up temporally 
(55 normal).  The total loss of degrees of visual fields of 
the left eye was 136 degrees.  The total remaining degrees of 
visual field was 364 degrees.  The average concentric 
contraction was computed to be 45.5 degrees for rating 
purposes.  

Relevant law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. 

The service-connected traumatic glaucoma of the left eye is 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.84, the hyphenated Diagnostic Codes 6013-6080.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  Diagnostic Code 
6013 rates simple, primary noncongestive glaucoma based on 
impairment of visual acuity or field loss, with a minimum 
rating of 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 
6013.  

Diagnostic Code 6080 evaluates eye disabilities based upon 
impairment of visual fields.  In that regard, the Rating 
Schedule provides that measurement of the visual field will 
be made when there is disease of the optic nerve or when 
otherwise indicated.  The extent of visual field contraction 
in each eye is determined by recording the extent of the 
remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in 38 C.F.R. 
§ 4.76a, Table III.  The degrees lost are then added together 
to determine total degrees lost.  This is subtracted from 
500.  The difference represents the total remaining degrees 
of visual field.  The difference divided by eight represents 
the average contraction for rating purposes.  38 C.F.R. § 
4.76a.

Under Table III of § 4.76a, the normal visual field extent at 
the 8 principal meridians, in degrees, is: Temporally: 85; 
down temporally: 85; down: 65; down nasally: 50; nasally: 60; 
up nasally: 55; up: 45; up temporally: 55.  The total is 500 
degrees.  

Unilateral concentric contraction of the visual fields to 45 
degrees, but not to 30 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/70.  
Unilateral concentric contraction of visual fields to 30 
degrees, but not to 15 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/100.  
Unilateral concentric contraction of the visual fields to 15 
degrees, but not to 5 degrees, is rated as 20 percent 
disabling or as equivalent to visual acuity of 20/200.  
Unilateral concentric contraction of the visual fields to 5 
degrees is rated as 30 percent disabling or as equivalent to 
visual acuity of 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 
6080.  Demonstrable pathology commensurate with the 
functional loss will be required.  The concentric contraction 
ratings require contraction within the stated degrees, 
temporally; the nasal contraction may be less.  38 C.F.R. § 
4.84a, Diagnostic Code 6080, Note (2).

Eye disabilities under Diagnostic Code 6013 may also be rated 
based on loss of visual acuity under Diagnostic Codes 6061 to 
6079.  According to 38 C.F.R. § 4.84a, Diagnostic Codes 6079 
and 6078, which in part governs vision loss, the evidence 
must show that the veteran has no better than corrected 
vision of 20/50 in one eye, when 20/40 in the other eye, in 
order for a compensable evaluation to be assigned.  The best 
distance vision obtainable after best correction by glasses 
will be the basis of rating.  38 C.F.R. § 4.75.  

Analysis

The veteran seeks an increased rating for his service-
connected left eye disability.  In testimony at his September 
2006 personal hearing, the veteran asserted that his 
peripheral vision has diminished considerably in recent 
years.  He maintains that when people approach him from the 
side, he is not aware of them until they are right next to 
him.  He asserts that in November 2006, he moved from his 
hometown to Montgomery, Alabama, so that he could be within 
walking distance of his work and so that he could avoid 
driving home at night.  He states that his employer recently 
made special accommodations because of his limited visual 
acuity, including raising his desk and installing brighter 
lights.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

As noted above, eye disabilities may be rated based on loss 
of visual acuity under Diagnostic Codes 6061 to 6079.  In 
this case, the veteran's distance visual acuity is 
correctable to 20/20 on the right and no worse than 20/40 on 
the left.  As such, a compensable evaluation is not warranted 
based upon visual acuity.  Application of Diagnostic Codes 
6078 and 6079 would therefore not avail the veteran.  

It is clear that the veteran's complaints and the medical 
findings involve visual field loss.  Accordingly, the 
service-connected disability is most appropriately rated 
under 38 C.F.R. § 4.84a, Diagnostic Code 6080 [impairment of 
field vision].  In fact, the Board has not identified any 
diagnostic code which is more appropriate than Diagnostic 
Code 6080, and the veteran has suggested none. 

The findings from the April 2006 and March 2007 VA Goldmann 
Visual Field Testing resulted in an average concentric 
contraction of 26.75 and 45.5 degrees, respectively, in the 
left eye.  These findings do not warrant the assignment of a 
disability evaluation in excess of a 10 percent rating under 
Diagnostic Code 6080.  See also 38 C.F.R. §§ 4.76, 4.76a.  
Essentially, a rating in excess of 10 percent for visual 
field loss of one eye requires concentric contraction to less 
than 15 degrees.  There is no evidence to that effect.  The 
requisite criteria for the next higher evaluation have 
therefore not been met or approximated.  The preponderance of 
the evidence is against the assignment of an evaluation in 
excess of 10 percent.  See 38 U.S.C.A. § 5107; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability" is indicated. 38 C.F.R. § 3.321 (b)(1).  An 
extraschedular rating is warranted when there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings - up to 100 percent 
-- are provided when symptoms of visual impairment are 
evident.  But, as is noted above, the medical evidence does 
not show that such symptoms are present in this case.  

Further, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization.  Furthermore, although the veteran 
suggests otherwise, his glaucoma has not had such an unusual 
impact on employment as to render impractical the application 
of regular schedular standards.  The veteran is apparently 
able to maintain regular employment.  Since factors connoting 
an unusual or exceptional disability picture are not shown, 
referral for extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted.  


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for service-connected traumatic glaucoma of the left 
eye is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


